03/15/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 19-0614



                           No. No. DA 19-0614

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

GARY HANSEN,

           Defendant and Appellant.


                                 GRANT



      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until April 18, 2022, to prepare,

file, and serve the Appellant’s reply brief.

     No further extensions will be granted.




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                     March 15 2022